DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 19 are directed to a “machine-readable medium having program code stored thereon”. The usage of the phrase "machine-readable medium" is broad enough to include both "non-transitory" and "transitory" (moving electrons, etc) media. The specification does not clearly limit the utilization of a non-transitory computer readable medium and, thus does not constitute functional descriptive material (see paragraph 174). Therefore, when the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). 
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).
The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claims above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a first instruction or first set of the instructions” on lines 3-4; however “the instructions” lacks proper antecedent basis. For purposes of examination, this limitation is being interpreted as “a first instruction or first set of 
Claim 1 recites the limitation “a second instruction or second set of the one or more of the instructions” on lines 6-7; however “the one or more of the instructions” lacks proper antecedent basis. For purposes of examination, this limitation is being interpreted as “a second instruction or second set of 
Claim 5, 13 and 21 recite the limitations “the first set of the instructions” on line 1 and “the second one or more instructions” on lines 4-5; however “the second one or more instructions” lacks proper antecedent basis. For purposes of examination, these limitations are being interpreted as “the first set of instructions” and “the second set of instructions”.
Claims 8, 16 and 24 recites the limitations “the first set of the instructions” on line 2 and “the second set of the instructions” on lines 3-4; however “the second set of the instructions” lacks proper antecedent basis. For purposes of examination, these limitations are being interpreted as “the first set of instructions” and “the second set of instructions”.
Claim 9 recites the limitation “a first instruction or first set of the instructions” on line 3; however “the instructions” lacks proper antecedent basis. For purposes of examination, this limitation is being interpreted as “a first instruction or first set of 
Claim 9 recites the limitation “a second instruction or second set of the instructions” on line 5; however “second set of the instructions” lacks proper antecedent basis. For purposes of examination, this limitation is being interpreted as “a second instruction or second set of 
Claim 17 recites the limitation “a first instruction or first set of the instructions” on line 5; however “the instructions” lacks proper antecedent basis. For purposes of examination, this limitation is being interpreted as “a first instruction or first set of 
Claim 17 recites the limitation “a second instruction or second set of the instructions” on line 7; however “second set of the instructions” lacks proper antecedent basis. For purposes of examination, this limitation is being interpreted as “a second instruction or second set of 
Claims 2-8, 10-16, and 18-24 are rejected as being dependent on claim 1, 9 and 17, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANY RICHARDSON whose telephone number is (571)270-5074. The examiner can normally be reached M-F, 7:00 am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANY RICHARDSON/           Primary Examiner, Art Unit 2844